Citation Nr: 1325398	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a left leg disability to include as due to herbicide exposure.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from July 1967 to July 1970.  He served in Vietnam from March 1968 to March 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the decision, the RO denied reopening of service connection for a left leg disorder.    

During the course of his appeal, the Veteran requested a hearing before the Board at the RO.  In February 2010, the Veteran indicated that he wished to cancel his hearing request; thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied service connection for a left leg disorder on the basis that there was no evidence of a left leg disorder in service or continuously since service discharge, any present residuals of a left leg disorder, or a left leg disorder associated to herbicide exposure in service.  The Veteran was notified of this decision, but he did not file a timely appeal.   

2.  The evidence received since the February 2004 rating decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact of current diagnosis or nexus to service that is necessary to substantiate the claim for service connection for a left leg disorder.   



CONCLUSIONS OF LAW

1.  The February 2004 rating decision to deny service connection for a left leg disorder is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1103, 20.1104 (2012). 

2.  The evidence received subsequent to the February 2004 rating decision is not new and material to reopen service connection for a left leg disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the RO provided a VCAA notice letter to the Veteran in June 2008, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and to reopen a claim based upon new and material evidence, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The June 2008 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran that the basis for the denial of service connection for a left leg disorder in February 2004 was that there was no evidence of a current residuals of a left leg disorder, evidence of a left leg disorder in service, or evidence of a nexus to service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the June 2008 letter.   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The duty to assist the Veteran has been satisfied in this case.  The Veteran identified treatment at the VA medical facility in New Orleans and treatment from the R.W. medical center.  The RO contacted these health care providers and all available records were associated with the claims folder.  The RO conducted a search for all VA treatment records dated from 2003 to 2008 and associated all such records with the claims folder.  In November 2009, the Veteran stated that he had no additional information or evidence to submit in support of his claim.  The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for a left leg disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  For these reasons, the Board finds that the duties to notify and assist the Veteran in this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection and Reopening Legal Authority

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Reopening Analysis

In this case, the RO issued a rating decision in February 2004 which denied service connection for a left leg disorder on the merits on the basis that there was no evidence of a current left leg disorder, a left leg disorder in service, or a left leg disorder that was associated to service including herbicide exposure.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the February 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the February 2004 rating decision included the Veteran's service treatment records; the 201 personnel file; a November 2003 VA audiometric examination; a November 2003 net worth statement; a September 2003 statement from the Veteran; and an undated SSI record which indicates that the Veteran had a back condition but the condition was not severe enough to stop the Veteran from working.  

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of a left leg disorder.  The Veteran's service records establish that the Veteran served in Vietnam from March 1968 to March 1969 and, therefore, exposure to herbicides is presumed.  In the September 2003 statement, the Veteran stated that his left knee popped and his leg gave out when he walked.  He stated that he had pain in his left leg.  The February 2004 rating decision denied service connection for a left leg disorder on the merits on the basis that there was no evidence of a current left leg disorder, a left leg disorder in service, or a left leg disorder that was associated with herbicide exposure.  

In April 2008, the Veteran applied to reopen service connection for a left leg disorder.  In a rating decision dated in November 2008, the RO denied reopening service connection for a left leg disorder. 

The evidence received since the last final rating decision dated in February 2004 includes the Veteran's 201 personnel file; statements from the Veteran dated in April 2004, February 2008, April 2008, July 2008, September 2008, and January 2009; a discharge medication list dated in September 2008; private medical records from R.W. medical center dated in March 2008; VA treatment records dated in 2008; a L.S.U. healthcare form; and an April 2005 certification of ability to return to work.   

The Veteran's 201 personnel file is not new evidence since this evidence of record at the time of the February 2004 rating decision; therefore, this evidence is duplicative.  The statements from the Veteran dated in April 2004, February 2008, April 2008, July 2008, September 2008, and January 2009 are not new evidence.  In these statements, the Veteran asserts that he has a left leg disorder due to herbicide exposure in Vietnam and that his left leg disorder causes his left leg to give out and causes pain.  He also asserts that he has trouble walking due to his left leg disorder.  This information was part of the record at the time of the February 2004 rating decision.  As noted, the Veteran described his left leg giving out and trouble with walking in the September 2003 statement.  It was also established at the time of the February 2004 rating decision that the Veteran was presumed to have been exposed to herbicides in Vietnam and the RO considered this theory of service connection.  The fact that the Veteran was exposed to herbicides in service was not in dispute, is a substantiated fact, and, additionally, was not the basis of the denial of service connection.   Thus, the Board finds that this evidence is cumulative of the evidence of record at the time of the February 2004 rating decision.  

The Veteran's general statements that he currently has a left leg disorder due to herbicide exposure in service are not material evidence.  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hick son v. West, 11 Vet. App. 374 (1998).  

The discharge medication list dated in September 2008, private medical records from R.W. medical center dated in March 2008, VA treatment records dated in 2008, a L.S.U. healthcare form, and an April 2005 certification of ability to return to work are new evidence because this evidence was not part of the record at the time of the February 2004 rating decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left leg disorder.  

The additional evidence does not tend to show that the Veteran currently has a left leg disorder that was incurred in service or is related to herbicide exposure in service.  This evidence does not address or document a left leg disability.  The private medical records from R.W. medical center dated in March 2008 indicate that the Veteran was treated for a hernia.  The VA treatment records from the New Orleans medical facility do not show any treatment for a left leg disorder.  The September 2008 discharge medication list shows that the Veteran was prescribed medications; this record does not address a left leg disorder.  The L.S.U. healthcare form and the April 2005 certification of ability to return to work do not address a left leg disorder.  

This evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim because this evidence does not tend to show that the Veteran has current residuals of a left leg disorder that was incurred in service or that he has a current left leg disorder that was associated with herbicide exposure in service or any other event or injury in service.  This evidence does not raise a reasonable possibility that the Veteran has a current left leg disorder related to service to include herbicide exposure in service.  Significantly, the evidence on the service connection element missing at the time of the February 2004 rating decision continues to be absent.  Specifically, there remains no competent and credible evidence tending to show that the Veteran currently has a left leg disorder or residuals thereof that were incurred in service, are related to service, or are associated with herbicide exposure in service.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a left leg disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a left leg disorder is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


